Per Curiam.
This is an appeal from the order of the superior court of King county denying a portion of the appellant’s claim for services as receiver of the Queen City Printing Company, the balance claimed by the receiver which was not allowed by the court being $965. In matters of this kind, where a receiver is acting under the direction of a court who has a complete and personal knowledge of all the circumstances surrounding the settlement of the estate, this court would be reluctant to disturb the allowance made the receiver by such court; and especially will it not do so in a case of this kind, where the evidence upon which the court based its findings has not been made a part of the record. In such case, this court can but assume that the superior court based its conclusions upon the facts proven at the hearing.
The judgment will be affirmed.